UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 RAMON JAQUEZ, on behalf of himself and                       :
 others similarly situated,                                   :
                                              Plaintiff,      :    21 Civ. 1449 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 WHAM-O, INC.,                                                :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pre-trial conference in this matter was originally scheduled for

April 22, 2021, at 11:00 a.m.

        WHEREAS, pursuant to the Individual Rules, the parties were required to file a joint

letter and proposed case management plan on April 15, 2021. The parties did not file the joint

letter or proposed case management plan.

        WHEREAS, the Order, dated April 19, 2021, directed the parties to file the joint letter and

proposed case management plan by April 20, 2021. The parties did not do so, and the Order,

dated April 21, 2021, adjourned the initial pre-trial conference to April 29, 2021, at 11:00 a.m.,

and directed submission of the parties’ materials by April 22, 2021.

        That Order also directed it be served on Defendant by April 26, 2021. Plaintiff did not

timely comply, and the Order, dated April 28, 2021, directed service by April 30, 2021, and

stated that further non-compliance could result in dismissal for failure to prosecute.

        WHEREAS, the parties again failed to file their joint letter and proposed case

management plan by the April 22, 2021 deadline, and Plaintiff stated he intended to seek a

default judgment against Defendant (Dkt. No. 10).

        WHEREAS, the Order, dated April 26, 2021, adjourned the initial pre-trial conference to
May 13, 2021, at 11:00 a.m (Dkt. No. 11). Pre-conference materials were due on May 6, 2021.

       WHEREAS, the parties again have not filed their joint letter and proposed case

management plan. Accordingly, it is hereby

       ORDERED that, if Plaintiff is in communication with Defendant, the parties shall file the

joint letter and proposed case management plan as soon as possible and no later than noon on

May 10, 2021, and shall explain why they have repeatedly been unable to comply with the

Court’s deadlines. If Defendant refuses to cooperate in the preparation of these documents,

Plaintiff shall prepare and file them. If Plaintiff is not in communication with Defendant, as soon

as possible and no later than noon on May 10, 2021, Plaintiff shall (1) file a letter (i)

summarizing his efforts to contact Defendant and (ii) requesting adjournment of the initial pretrial

conference and (2) file a proposed clerk’s certificate of default.

       Plaintiff and his counsel are reminded that compliance with Court-ordered deadlines is not

optional. Further non-compliance will result in dismissal for failure to prosecute.

Dated: May 7, 2021
       New York, New York




                                                  2
